UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6284



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICHOLAS J. QUEEN, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CR-93-366)


Submitted:   March 20, 2002                 Decided:   April 12, 2002


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Queen, Sr., Appellant Pro Se. Christine Manuelian,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas J. Queen appeals the district court’s order denying

his petition for writ of error coram nobis, which the district

court properly construed as a 28 U.S.C.A. § 2255 (West Supp. 2001)

motion.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See United States v. Queen,

No. CR-93-366 (D. Md. Jan. 23, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2